DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
2.	Following prior arts of record are considered pertinent to applicant's disclosure.
	a.	US 20180172787 A1 – hereafter Aley et al, see at least [par 34, 49]

Oath/Declaration
3.	The applicant’s oath/declaration had been reviewed by the examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Status of Claims
4.	This Office Action is in response to the application filed on December 16th 2020. Claims 1-9 are pending examination.

Information Disclosure Statement
5.	The information disclosure statement (IDS) submitted on 05/28/2021, 12/16/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by 
Claim Objections
6.	Claims 8, 9 are objected to because of the following informalities:  claims 8 and 9 should include the term/phrase “the non-transitory computer-readable storage medium”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCoy et al hereafter McCoy (US 2015/0116501 A1).
Regarding Claim 1, McCoy disclosed, a surveillance control system (para 2, object tracking system  … used in various application such as security and surveillance) comprising: 
at least one memory storing instructions (para 42 the memory, para 129); 

executing coverage analysis by analyzing location of the plurality of cameras and the event-related data (para 69-78 and para 13-16, 20, 23, 26, 27, 32); 
selecting a camera based on the coverage analysis (para 32, 34); and 
controlling pan-tilt-zoom of the selected camera (in figure 1, para 15, para 16).
Regarding Claims 2, 5, 8, McCoy disclosed, the surveillance control system/method, storage medium, according to claim 1, the operations further comprising listing cameras which can capture an image of the event so that an operator can select one of the listed cameras (para 27).
Regarding Claim 4, is directed to, a surveillance control method, associated with the system claimed in claim 1, the substance of the claimed invention is identical to that of claim 1. Accordingly claim 4 is rejected under similar rationale.
Regarding Claim 7, is directed, a non-transitory computer-readable storage medium storing a program causing a computer to performs operations, associated with system claimed in claim 1, the substance of the claimed invention is identical to that of claim 1. Accordingly claim 7 is rejected under similar rationale.
Allowable Subject Matter
8.	Claims 3, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN E ELAHI whose telephone number is (571)270-1442. The examiner can normally be reached Monday to Friday 7:30 AM to 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/SHAN E ELAHI/Primary Examiner, Art Unit 2421                                                                                                                                                                                                        February 26, 2022